Citation Nr: 0843227	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-32 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The veteran had active service from August 1970 to September 
1973.  The veteran had a confirmed tour in Vietnam from 
August 1971 to April 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2004 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Seattle, Washington. 

In July 2007 the veteran testified in an informal hearing at 
the RO.  The transcript has been incorporated into the 
record.  In May 2008 the veteran testified at hearing before 
the undersigned.  The transcript has been incorporated into 
the record.


FINDINGS OF FACT

1.  The medical evidence shows a diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy. 

3.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
his alleged in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In general, to establish service connection for PTSD there 
must be: (1) medical evidence of a diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1).

When a claimed stressor is not combat related, its occurrence 
must be corroborated by credible supporting evidence.  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  When a claim 
for PTSD is based on a noncombat stressor, the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor.  Moreau v. Brown, 10 Vet. App. 389, 396 (1996).  
Corroboration does not mean corroboration of every detail 
including the appellant's personal participation in the 
incident.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).

Analysis

The veteran's April 2004 claim sought a grant of service 
connection for PTSD, which he stated began in 1972.  

The veteran's service treatment records do not indicate any 
mental health complaints or treatment.  The veteran did not 
submit any private post-service treatment records.  On his 
informal claim the veteran noted treatment as dating from 
1998.  The record indicates that the veteran first pursued 
treatment with VA for PTSD in October 2001 and received a 
clear diagnosis then, though he had received treatment in 
2000 from VA for major depression and probable PTSD.

In a March 2004 VA mental health assessment note, the veteran 
described his stressors.  He had been assigned to a boat 
which would run up and down a lengthy river in Vietnam, 
ferrying supplies.  He recalled receiving sniper fire and the 
sense of fear and helplessness.  He remembered seeing a 
fellow soldier having his throat slit by the prostitute.  In 
what was called the most traumatic event, he described 
drinking in a bar off base and encountering a prostitute who 
the veteran realized too late was actually a young boy.  
Enraged by his discovery, he left the bar, smoked a great 
deal of heroin, and then fired upon the boat full of 
civilians, killing all aboard.  The veteran stated repeatedly 
that he only recalled this boat incident in 1998 as he 
completed a rehabilitation program for alcohol.  In another 
March 2004 VA mental health assessment, the veteran described 
this boat incident as his having killed an entire family on a 
sampan.  

In May of 2004 the veteran returned the PTSD questionnaire 
and described his stressors briefly.  He stated he "took 
out" thirty to forty civilians in an enraged state of mind 
in February 1972 and had witnessed a friend in November 1971 
being killed by a prostitute, who had slit the man's throat.  

In a February 2005 personal statement describing his 
stressors, the veteran again described the man whose throat 
had been slashed as an American soldier.  He described the 
February 1972 incident by stating he had ingested the heroin 
first, and then discovered a prostitute was a young boy, and 
then he immediately returned to his bunk on base.  He 
obtained a M16 with a M79 grenade launcher and shot a grenade 
at a sampan on the river which resulted in a large explosion 
and fire.  He now estimated twenty to thirty people died.     

During the July 2007 informal DRO hearing, the veteran 
testified about his stressors.  The man whose throat had been 
slashed was a civilian, who carried a gun and possibly was 
CIA or CID.  See transcript pg 6.  The victim was accompanied 
by another civilian man who was also probably CIA and this 
man immediately threw a sheet over the bleeding victim and 
hustled him into a nearby room.  Tr. Pg 10.  The victim 
seemed familiar to the veteran because he may have worked on 
base; he didn't actually know him.  Tr. Pg 11.  The veteran 
continued to go back to the hotel where this had occurred.  
Tr. Pg 21.  He had nightmares of children without limbs 
chasing him.  There had been an orphanage outside the base 
where he saw children like this.  Tr. Pg 19.  While serving 
on the boat as it sailed up and down the river, one task they 
would perform was to retrieve any bodies they found floating 
in the river.  Tr. Pg 24.  Also while on the boat, the 
veteran stated they experienced sniper fire, but it was not a 
matter of a sniper being around the next corner.  In fact, 
the veteran stated they had been instructed to call the 
choppers in to check it out if they saw or heard anything.  
Tr. Pg 25.  The M79 grenade launcher he fetched that night 
threw the grenade 700 to 800 yards away, directly onto a 
sampan.  Tr. Pg 33.  This incident may have occurred in 
January (1972) because there were already fireworks going off 
as part of the New Year celebration.  The veteran was certain 
no one knew what he had done as he was never questioned and 
only remembered the incident again in 1998.  Tr. Pg 34-35.

In his May 2008 hearing the veteran testified again about his 
stressors.  He recalled one instance when his boat stopped to 
retrieve a body from the river.  He identified the body as a 
South Vietnamese army soldier.  The body had obviously begun 
to decompose and the image has haunted him.  Tr. Pg 9-10.  
The man whose throat was slashed off base at the hotel was 
not a soldier, but CIA.  Tr. Pg 19.  In the course of his 
duties on the boat, as they sailed up or down river, they 
would experience sniper fire.  The veteran testified he and 
his crewmates would "just" get inside the boat or they 
would return fire, depending on the location. Tr. Pg 12-14.  
The veteran testified to being frightened while on watch, 
every third night, from midnight to six, because it was dark 
and he could hear voices.  Tr. Pg 15.  

The Board notes that the veteran does have a PTSD diagnosis; 
therefore the analysis continues to whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  The Board finds that there is not.

The Board finds that the veteran did not engage in combat.  
The veteran's DD 214 indicates he was awarded the Republic of 
Vietnam Campaign Medal with Device and a Vietnam Service 
Medal.  Despite the above listed commendations for the 
veteran's service in Vietnam, the evidence does not clearly 
indicate that the veteran engaged in combat.  The veteran's 
own general descriptions of receipt of sniper fire and 
wariness about sniper fire are insufficient evidence that he 
himself engaged in combat.  The Board notes that the veteran 
was not awarded any medal or decoration that clearly 
indicates combat status and evidence of participation in a 
campaign does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257(2000).  Thus, the 
Board finds that combat status has not been clearly 
established by the objective evidence of record.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f)(2008).  
Therefore, credible supporting evidence that the claimed in-
service stressors occurred is necessary.  38 C.F.R. § 
3.304(f).

The veteran's above-described stressors are vague, having 
varying details, and are incapable of verification.  During 
the initial processing of his claim, the veteran listed two 
primary stressors, the throat slashing incident and the 
grenade incident, which killed Vietnamese civilians.  The 
victim of the throat-slashing incident was at first an 
American soldier and a friend, and then he became a CIA or 
CID civilian who looked somewhat familiar.  The incident 
occurred in a hotel, presumably in a public setting off base.  
The final description had the victim covered immediately with 
a sheet and hustled away.  There is absolutely no objective 
credible evidence of record to substantiate this.  Equally 
problematic is the described incident of the veteran's 
killing of Vietnamese civilians.  In the initial, full 
description the veteran admitted to ingesting heroin, and 
then obtaining the services of a prostitute.  In the second 
version, the veteran described ingesting heroin after he 
encountered the prostitute.  He then proceeded to his bunk, 
obtained a weapon, and still unseen by anyone, used this 
weapon in the dark to kill either a family or approximately 
forty people.  Given these varying accounts of the veteran's 
alleged in-service stressors, the Board finds that the 
veteran lacks credibility.  Additionally, as previously 
noted, the alleged events cannot be verified.  As an aside, 
the Board also notes that the veteran's conduct could be 
construed as willful misconduct, and any disability arising 
from the veteran's own willful misconduct could not be 
service connected. 38 C.F.R. § 3.301. 

The remainder of the described stressful incidents are also 
vague and are more typical of being in a war zone.  The 
veteran reported seeing maimed children, seeing a decomposing 
corpse of a South Vietnamese soldier, being frightened on 
watch, and occasionally experiencing sniper fire.  The Board 
notes that in a private July 2005 psychiatric report prepared 
as part of the veteran's claim for Social Security benefits, 
now part of his claim file, the physician reported that the 
veteran described his duties as that of a deck hand on a boat 
and reported that they were not particularly involved in a 
lot of actual fighting, but they would pick up dead bodies in 
the river and every three days he would have to stand watch.  
Not one of these events has been verified.  

Given the absence of any verifiable stressor, the Board finds 
that service connection is not warranted.  As noted, 
diagnoses of PTSD are of record.  Nonetheless, a diagnosis of 
PTSD does not suffice to verify the occurrence of any claimed 
in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Additionally, the veteran's testimony, by itself, cannot 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for PTSD.  See 38 U.S.C.A § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990) 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2004, before the initial 
original adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the June 2007 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for PTSD is denied, any questions regarding a 
disability rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  The RO 
attempted to obtain the veteran's boat logs from the National 
Archives; however, they could not be located in October 2007.  
The RO's JSRRC (Joint Services Records Research Center) 
coordinator determined there was not enough information to 
even forward a request to the JSRRC for verification.  See 
also June 2008 Finding for the File Report.

The veteran was not afforded a VA examination to determine 
the nature and etiology of the PTSD.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A (d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms");  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some casual 
connection between his disability and his military service").  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for PTSD is denied.




___________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


